Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 18, 2018

                                       No. 04-18-00335-CR

                                        Richard LOPEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 552274
                          Honorable Jason Garrahan, Judge Presiding


                                         ORDER

        The court reporter responsible for filing the reporter’s record in this appeal filed a
notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to file a designation of record. TEX. R. APP. P. 34.6(b)(1). The court reporter’s
notification of late record also states appellant has failed to pay or make arrangements to pay the
fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to file written proof to this court on or before July 30,
2018 that he has filed a designation of record with the court reporter. See TEX. R. APP. P.
34.6(b)(c). We further ORDER appellant to provide written proof to this court within ten days
of the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court